DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claim 1, 19-20 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An image forming apparatus, comprising: 
a storage that stores information in which a job type is associated with speech patterns for a plurality of processing related to the job type; and 
a hardware processor that: is inputted with a speech; 
acquires a job type; 
specifies, based on a job, which is acquired by the hardware processor and is being executed, the speech patterns associated with the job; 
uses the specified speech patterns to analyze a speech inputted during execution of the job; and executes the processing based on an analysis result by the hardware processor.
Oliver (US 2002/0013701) teaches a system for automatically routing data captured by multifunctioning devices, such as scanners through speech and voice recognition. After capturing an image or document with the device, speech disposition commands are made by a user speaking into a voice pickup component in the device to control the disposition of the captured image or document. The user uses the commands to program various tasks and operations and build more powerful commands. The system executes and learns commands with multitasking. As one of the tasks, the system has a training function which can be used to prompt for additional information for incomplete commands. The system keeps previously performed commands and can use these commands for parameters to complete an incomplete command.
However, Oliver does not teach the invention as claimed, especially specifies, based on a job, which is acquired by the hardware processor and is being executed, the speech patterns associated with the job; 
uses the specified speech patterns to analyze a speech inputted during execution of the job; and executes the processing based on an analysis result by the hardware processor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675